Citation Nr: 1119028	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-21 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10% for left upper extremity neuropathy prior to September 2008, and in excess of 20% for left upper extremity neuropathy thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (appellant) had active military service from December 1942 to October 1945.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2004 rating action by the regional office (RO) in Cleveland, Ohio.

In April 2006, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The Board remanded the case for development in March 2007, August 2009, and again in August 2010.  The case has been returned to the Board and is ready for further review.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left (minor) upper extremity neuropathy, has been manifested by complaints of chronic pain and functional impairment, as well as by objective evidence of weakness, impairment of strength, and numbness.

2.  The evidence does not reflect that for any portion of the appeal period, the Veteran's left upper extremity neuropathy, has been productive of severe incomplete or complete paralysis of the ulnar nerve.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 20 percent disability rating for service-connected left upper extremity neuropathy prior to September 2008 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8516, 8616 (2010).

2.  The schedular criteria for a disability rating in excess of 20 percent for service-connected left upper extremity neuropathy have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8516, 8616 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2004 (addressing the elements of service connection prior to the grant of service connection for a left arm neurological condition).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Veteran provided testimony at a Board video conference hearing held before the undersigned in April 2006.  In addition, adequate VA examinations were conducted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).   


Factual Background 

By rating action of April 2004, service connection was established for left upper extremity neuropathy, for which a 10 percent evaluation was assigned effective from December 2003.  Subsequently, in a May 2009 rating action, a higher evaluation of 20 percent was granted effective from September 10, 2008.  

The Veteran was examined by VA in March 2004.  The Veteran complained of pain with stiffness and weakness in the left wrist and elbow.  There was full range of motion of the elbow with flexion to 140 degrees, extension to 0 degrees, supination to 80 degrees and pronation to 80 degrees.  Examination showed mild angular deformity on X-rays as well as medial and lateral epicondyolitis.  There was tenderness to palpation over the medial epicondyle.  Strength was noted to be decreased when compared to the right upper extremity.  An EMG showed sensory and motor conductions in the left ulnar nerve and left medial nerve were slowed.  The ulnar response was noted to have reduced amplitude.  The EMG impression was, abnormal study; the findings are indicative of moderately severe damage affecting the left medial and ulnar nerves.  The examiner assessed: left upper extremity neuralgia per EMG with nerve conduction velocities status post crushing injury involving the median and ulnar nerves.  

The Veteran was examined by VA in September 2008.  The claims file was reviewed.  It was noted that he is right-hand dominant.  He complained of pain, and weakness of the left arm as well as numbness.  He reported dropping things and being unable to use his left arm.  Tenderness to palpation of the left forearm was noted.  Strength was 3/5.  Motion of the elbow was described as flexion to 100 degrees, extension to 0 degrees, supination to 50 degrees; and pronation to 80 degrees.  The examiner found paralysis of the ulnar nerve.  X-rays showed no fracture.  The Veteran did not appear for the EMG study.  

By rating action of May 2009, the RO granted an increased rating of 20 percent for left upper extremity neuropathy effective from September 2008, the date of the VA examination report.  

The Veteran was examined by VA in October 2010.  The Veteran reported left arm pain weakness and stiffness.  He reported being unable to lift his left arm very much without the aid of the right arm.  He also stated that he could not pick up items weighing over a few pounds with the left arm without dropping them.  The examiner noted that the Veteran had a rotator cuff tear of the left shoulder, not related to his left upper extremity neuritis.  

VA outpatient treatment records dated from 2003 to 2009 have been reviewed and show complaints of left arm weakness, numbness and pain.  In April 2003, he complained of left elbow tenderness and pain in the biceps.  Examination showed normal strength as well as normal flexion and extension of the elbow.  There was point tenderness over the biceps muscle.  In April 2006, the Veteran was noted to have severe chronic left upper extremity pain with a significant myofascial component.  In June 2006, the Veteran was seen for left arm numbness.  In June 2008 he complained of left arm weakness and pain.  Movement of the wrist showed sharp pains in the biceps.  The Veteran complained of left arm heaviness with numbness in January 2009.  

The Veteran provided testimony at a Board video conference hearing held in April 2006.  He stated that he had numbness and pain. 

Discussion

The Veteran's claim for a higher evaluation for left upper extremity neuropathy was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is in essence seeking entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy for the portion of the appeal period extending to September 2008, and entitlement to a disability rating in excess of 20 percent for left upper extremity neuropathy for the portion of the appeal period extending thereafter.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left (minor) upper extremity neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516, used for rating paralysis of the ulnar nerve, it is also used for evaluating neuritis affecting the ulnar nerve under DC 8616.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.

The term "incomplete paralysis" with nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis described above, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124(a).

At the outset, the Board notes that service connection and a separate 10 percent rating is in effect for left wrist degenerative arthritis.  As such, limitation of motion is a manifestation associated with that service-connected condition, and will not be assessed coincident with the neurological component of the left arm disability, being considered on appeal.  Additionally the Veteran has been diagnosed with a frozen left shoulder which has been noted by the October 2010 VA examiner to not be related to the Veteran's service connected left upper extremity neuropathy.  As a related matter, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 8516 and 8616 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.  

Essentially, the evidence dated during the entirety of the appeal period reflects that the ulnar nerve disability affecting the left arm is best characterized by moderate incomplete paralysis of the ulnar nerve on the minor side, warranting a 20 percent evaluation throughout the appeal period.  

In order to receive a higher evaluation, the Veteran's disability must be productive of severe, incompletely paralysis or complete paralysis.  There is no medical evidence of record to suggest that the Veteran's ulnar nerve of the left hand is completely paralyzed.  With regard to determining whether the Veteran's left ulnar nerve is severely, incompletely paralyzed, the Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).   

Consideration of all of the relevant medical evidence of record, the Board finds the medical evidence does not support the finding that the Veteran's left upper extremity neuropathy disability more closely approximates a disability picture of severe, incomplete paralysis.  The Board notes that upon VA examination motor strength was mildly impaired assessed as 3/5.  There were indications of pain tenderness to palpation.  Overall, while, there is no indication in the medical evidence of record that this paralysis is severe in nature.  

With respect to functional impairment, daily use activities have been impacted to an extent largely characterized as mild, according to findings made.  Specifically, the October 2010 examiner indicated that the Veteran is a full time pastor and that the lack of mobility causes him to move at a slower pace.  He also was noted to have difficulty picking up objects over a few pounds.  The examiner stated that the Veteran is able to perform routine daily activities, although at times it is painful to do so.  There was fatigue with motion and flare-ups with increased activity and cold or moist weather.  The findings do not support a determination that the Veteran should be assigned a higher rating and any functional impairment experienced is adequately compensated for in the 20 percent rating assigned.  

The Board has considered the Veteran's contention that a higher rating is warranted.  In this regard, lay statements are considered to be competent evidence when describing symptoms or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the Board has reviewed the remaining diagnostic codes relating to diseases of the peripheral nerves but finds Diagnostic Code 8516/8616 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected neurological condition.  See 38 C.F.R. § 4.124a (2010).  

Accordingly, an increased evaluation of 20 percent, but no higher, is granted for the entirety of the appeal period.  However, the criteria for an evaluation in excess of 20 percent have not met for any portion of the appeal period.  See 38 C.F.R. § 4.124a, DC 8616, Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Evaluation

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, it is not disputed that the Veteran is limited as a result of his left arm disability with associated nerve problems.  However, the medical evidence fails to show anything unique or unusual about his disability that would render the schedular criteria inadequate.  The Veteran's main symptoms include pain, weakness and numbness, all of which are specifically accounted for in the rating criteria.  Furthermore, even if the Veteran's manifested symptoms rendered the schedular criteria inadequate, the Veteran has not been hospitalized as a result of his left arm condition and, it is noted that in October 2010, he works as a full time pastor.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

In short, the evidence does not support the proposition that the appellant's service-connected disability affecting the left arm, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no evidence that the Veteran is presently unemployable.  Rather, as noted above, the Veteran is a full time pastor.  The Board thus finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to service-connected disability. 



ORDER

An initial disability rating of 20 percent for service-connected left upper extremity neuropathy is granted for the entirety of the appeal period, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 20 percent for left upper extremity neuropathy is denied for any portion of the appeal period.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


